Opinion issued December 4, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00166-CV
                          ———————————
         GALVESTON COUNTY HEALTH DISTRICT, Appellant
                                       V.
                         ERICA HANLEY, Appellee



                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Case No. 12-CV-2314



                        MEMORANDUM OPINION

     This is an interlocutory appeal from the trial court’s denial of the Galveston

County Health District’s plea to the jurisdiction. Appellee Erica Hanley was

injured when the automobile she was driving collided with the District’s
ambulance. The District argues that the trial court erred in denying the plea to the

jurisdiction because it is immune from suit under both the “emergency exception”

to the Tort Claims Act and the doctrine of official immunity. Because there is a

question of fact related to the emergency exception, and the District failed to prove

that official immunity applies, we affirm.

                                      Background

      This case arises from an automobile accident. A Galveston County Health

District ambulance responding to a call entered an intersection against a red light.

Prior to entering the intersection, the ambulance driver’s line of sight was

obstructed by cars, a building, and bushes, and he could not see if there was

oncoming traffic. According to the driver, he slowed from 30 miles per hour to less

than 10 miles per hour and entered the intersection. Once in the intersection, the

driver and his passenger spotted Hanley’s car and swerved to avoid it, but the car

hit the ambulance’s right rear wheel well.

      Hanley sued. She alleged that the ambulance ran a red light while speeding,

without using lights or sirens. She contended that the ambulance was not in the

process of responding to an emergency. She also alleged that the ambulance driver

was negligent or, in the alternative, acting with conscious indifference or reckless

disregard for the safety of others.




                                          2
      The District filed a plea to the jurisdiction and attached evidence showing

that the ambulance was responding to an emergency call, used its emergency lights

and siren, and did not speed through the intersection, but proceeded through slowly

with regard for other motorists. Hanley responded with evidence that the

ambulance entered the intersection against a red light despite the driver’s

knowledge of the limited visibility there. She also provided her own deposition

testimony that although the emergency lights were on, she did not believe the siren

was on, and she did not hear it or recall hearing it. She further testified to her belief

that the ambulance did not stop or slow before entering the intersection.

      The trial court denied the plea to the jurisdiction, and the District filed this

interlocutory appeal.

                                       Analysis

      In two issues, the District argues that it is entitled to governmental

immunity, both under the emergency exception to the Tort Claims Act and by

virtue of the ambulance driver’s official immunity.

      A plea to the jurisdiction based on governmental immunity challenges a trial

court’s subject-matter jurisdiction. State v. Holland, 221 S.W.3d 639, 642 (Tex.

2007); Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–26 (Tex.

2004). An appeal may be taken from an interlocutory order granting or denying a

plea to the jurisdiction filed by a governmental unit. TEX. CIV. PRAC. & REM. CODE



                                           3
§ 51.014(a)(8). We review de novo the trial court’s ruling on a plea to the

jurisdiction. City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (per

curiam).

      The plaintiff must allege facts that affirmatively establish the trial court’s

subject matter jurisdiction. Holland, 221 S.W.3d at 642. In determining whether

the plaintiff has satisfied this burden, we construe the pleadings liberally in the

plaintiff’s favor and deny the plea if facts affirmatively demonstrating jurisdiction

have been alleged. Id. at 643; Miranda, 133 S.W.3d at 227; Smith v. Galveston

Cnty., 326 S.W.3d 695, 697–98 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

      When a defendant challenges the existence of jurisdictional facts in a plea to

the jurisdiction, the trial court must consider relevant evidence submitted by the

parties. City of Waco v. Kirwan, 298 S.W.3d 618, 622 (Tex. 2009); Miranda, 133
S.W.3d at 227. Because the standard of review on appeal “generally mirrors that of

a summary judgment,” in reviewing the evidence presented, we take as true all

evidence favorable to the nonmovant and indulge reasonable inferences and

resolve doubts in her favor. Miranda, 133 S.W.3d at 228. When the relevant

evidence is undisputed or fails to raise a fact question on the jurisdictional issue,

the trial court rules on the plea to the jurisdiction as a matter of law. Id. at 228. If,

however, the evidence creates a fact question regarding jurisdiction, then the trial




                                           4
court must deny the plea, and the fact issue will be resolved by the factfinder. Id at

227–28.

I.    Governmental immunity and the emergency exception

      The doctrine of governmental immunity, like sovereign immunity from

which it is derived, protects political subdivisions of the state from lawsuits unless

the Legislature has specifically waived this immunity. See City of Houston v.

Williams, 353 S.W.3d 128, 134 (Tex. 2011). The Tort Claims Act, which provides

a limited waiver of immunity, applies equally to the State and its political

subdivisions. Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 655

(Tex. 2008); see TEX. CIV. PRAC. & REM. CODE §§ 101.001–.109. Section 101.021

of the Act provides:

      A governmental unit in the state is liable for:

      (1)    property damage, personal injury, and death proximately caused
             by the wrongful act or omission or the negligence of an
             employee acting within his scope of employment if:

             (A)   the property damage, personal injury, or death arises
                   from the operation or use of a motor-driven vehicle or
                   motor-driven equipment; and

             (B)   the employee would be personally liable to the claimant
                   according to Texas law; and

      (2)    personal injury and death so caused by a condition or use of tangible
             personal or real property if the governmental unit would, were it a
             private person, be liable to the claimant according to Texas law.




                                          5
TEX. CIV. PRAC. & REM. CODE § 101.021. However, the Act also provides for

exceptions to the waiver of immunity. See id. §§ 101.051–.067. For example, the

“emergency exception” provides that immunity is not waived when the employee’s

act was in response to an emergency call and in compliance with law or—in the

absence of applicable laws—not done with “conscious indifference or reckless

disregard for the safety of others.” Id. § 101.055(2); City of San Antonio v.

Hartman, 201 S.W.3d 667, 672 (Tex. 2006).

      As relevant to this case, the “emergency exception” to the waiver of

immunity requires proof that the employee’s act was in response to an emergency

call and in compliance with relevant law. See TEX. CIV. PRAC. & REM. CODE

§ 101.055(2); Hartman, 201 S.W.3d at 671–72. Hanley’s petition alleged that the

ambulance was not responding to an emergency, was not using its emergency

lights or siren, entered an intersection against a red light in violation of law, and

that the ambulance driver failed to comply with several provisions of the

Transportation Code. Based on these factors, she argues on appeal, as she did in

the trial court, that the ambulance driver acted recklessly and with conscious

disregard for the safety of others in violation of the Texas Transportation Code.

She therefore argues that the emergency exception does not apply in this case.

      In its plea to the jurisdiction, the District argued that the ambulance was

responding to an emergency and was authorized by statute to proceed into the



                                         6
intersection against a red light. It also argued that the Transportation Code

authorized the ambulance driver to enter the intersection against the red light after

slowing as needed for safe operation, and that, as a matter of law, Hanley could not

establish that the ambulance driver was reckless. The District attached the

following evidence to its plea: (1) the affidavit of Amy Weber, who supervised the

ambulance driver; (2) the affidavit of Tyler Stenzel, who was the passenger in

ambulance at the time of the accident; (3) the deposition and affidavit of Nathan

Kohn, the ambulance driver; and (4) the affidavit of Herbert George Frankovich,

the EMS Director for the District.

      As to the first prong of the emergency exception—that the employee’s

action was in response to an emergency call—Weber, Stenzel, Kohn, and

Frankovich all testified or averred that the ambulance was responding to an

emergency call for help pertaining to an unconscious and nonresponsive woman.

Hanley offered no evidence to controvert the proof that the ambulance was

responding to an emergency call. Therefore, the evidence is conclusive that the

ambulance was responding to an emergency call. See, e.g., Hartman, 201 S.W.3d

at 672.

      However, the applicability of the emergency exception requires more than a

mere showing that the governmental employee was responding to an emergency

call. For the “emergency exception” to apply, there must be proof that the



                                         7
employee’s action in responding to an emergency call was “in compliance with the

laws and ordinances applicable to emergency action, or in the absence of such a

law or ordinance . . . the action [was] not taken with conscious indifference or

reckless disregard for the safety of others.” TEX. CIV. PRAC. & REM. CODE

§ 101.055(2).

      Several provisions of Chapter 546 of the Texas Transportation Code inform

our analysis. Sections 546.001 and 546.002 provide that when the driver of an

authorized emergency vehicle is responding to an emergency call, he may take

certain actions that would otherwise violate the law, including proceeding “past a

red or stop signal . . . after slowing as necessary for safe operation,” and exceeding

“a maximum speed limit . . . as long as the operator does not endanger life or

property.” TEX. TRANSP. CODE §§ 546.001, 546.002. However, section 546.003

provides that when engaging in such conduct, the operator of the authorized

emergency vehicle “shall use, at the discretion of the operator in accordance with

policies of the department or the local government that employs the operator,

audible or visual signals that meet the pertinent requirements of Sections 547.305

and 547.702.” Id. § 546.003 (emphasis supplied). Pertinent to this case, section

547.702 requires “the operator of an authorized emergency vehicle” to use “the

siren, whistle, or bell when necessary to warn other vehicle operators or

pedestrians of the approach of the emergency vehicle.” Id. § 547.702.



                                          8
      The District argues that because section 546.003 requires the use of “audible

or visual signals” “at the discretion of the operator,” it does not require that both

audible and visual signals be used. See id. § 546.003. But section 546.003 also

incorporates a requirement that the operator act “in accordance with policies of the

department or the local government that employs” him. See id. The District’s

evidence included an affidavit from its EMS Director Trey Frankovich. He stated

that several pages of the District’s Emergency Medical Services manual were

attached to the affidavit. Those pages do not appear in the appellate record, but

Frankovich’s affidavit itself provides some evidence about the Department’s

policies regarding the use of lights and sirens. Frankovich averred:

      Page 19 of the Manual (Exhibit “B”) addresses the District’s code
      system. Galveston EMS does not use “10 codes.” Under the District’s
      code system Code 1 is no lights or siren. Both District Codes 2 and
      Code 3 use lights and siren. Code 3 is used when CPR is in progress.
      However, responses, speed, and driving practices are no different
      under Codes 2 and 3.

      ....

      By Dispatch policies, lights and sirens were authorized here.

(Emphasis supplied.)

      Frankovich’s affidavit states that Codes 2 and 3 use both lights and siren.

Although he does not state that lights and siren were both required here, his

description of the practices for Codes 2 and 3 and his statement that lights and

sirens were authorized gives rise to a reasonable inference that the District’s

                                          9
policies required both lights and sirens. The District’s arguments on appeal and in

the plea to the jurisdiction take as true that the siren was used at the time of the

accident, and this proposition finds ample support in the District’s evidence.

      But in this procedural setting we are required to take as true all evidence

favorable to Hanley and indulge reasonable inferences in her favor. See Miranda,
133 S.W.3d at 228. Hanley contends that her deposition testimony refuted the

District’s evidence regarding the use of a siren and created a question of fact. She

testified that she did “not remember hearing a siren” and that she “believe[d] the

sirens were not on.” When the District’s counsel attempted to clarify her

testimony, she said that she did not hear a siren:

      Q.     Okay. So what you’re saying is the ambulance did not have its
             sirens on?

      A.     I do not remember hearing a siren.

      Q.     Well, that’s different than saying it didn’t have it on. Are you
             saying you don’t recall having heard it or are you saying you
             don’t recall it having it on, period?

      [Hanley’s attorney]:       Objection, form.

      A.     I cannot say for certain, because I did not drive the ambulance.
             But I did not hear sirens.

The parties dispute whether this testimony was sufficient to raise a question of fact.

      In Rankin v. Union Pacific Railroad Co., 319 S.W.3d 58 (Tex. App.—San

Antonio 2010, no pet.), a surviving husband sued a railroad after his wife died



                                          10
from injuries sustained when a train hit her truck at a railroad crossing. 319 S.W.3d

at 61. Among other things, he alleged that the railroad failed to provide an audible

warning of the approaching train. Id. In response to a no-evidence motion for

summary judgment on this issue, he provided an affidavit from a witness who

averred, “I do not remember hearing the train blow its horn before it hit the truck.”

Id. at 65. The court of appeals held that this testimony was no evidence of failure

to warn because the “fact that a witness does not remember hearing the whistle or

horn sounding is not probative evidence of any failure to sound the train’s whistle

or horn.” Id. Rather, the San Antonio court stated that to be probative there must be

some evidence that a witness “was in a position to hear the audible engine signals,

or that he would have heard the whistle or horn if it had been sounded, or that the

whistle or horn was not sounded.” Id.

      Such was the situation in Green v. Alford, 274 S.W.3d 5 (Tex. App.—

Houston [14th Dist.] 2008, pet. ref’d), an appeal after a jury trial in which the

question was whether the driver of a fire engine was entitled to official immunity

in a suit arising from an automobile collision. In Green, the firefighter-driver

argued that the evidence was insufficient to show that he behaved recklessly by

failing to use a siren. Id. at 27–28. Several witnesses had testified that the sirens

were on, and five witnesses had testified that they did not hear a siren. Id. The




                                         11
court of appeals concluded that the evidence that the witnesses did not hear the

siren was “some evidence that there was no siren to be heard.” Id. at 28.

      In this case, Hanley testified that she “believed” the sirens were not on, that

she “did not remember hearing a siren,” and that she “did not hear a siren.”

Standing alone, her subjective belief and failure to recall hearing a siren would not

raise a genuine issue of fact on this matter. Texas Div.-Tranter, Inc. v. Carroza,

876 S.W.2d 312, 314 (Tex. 1994); Rankin, 319 S.W.3d at 65. But because we must

resolve doubts in Hanley’s favor, see Miranda, 133 S.W.3d at 228, we conclude

that her affirmative statement that she “did not hear sirens” was some evidence that

there was no siren to be heard. See Green, 274 S.W.3d at 28; cf. Randall v. Dallas

Power & Light Co., 752 S.W.2d 4, 5 (Tex. 1988) (“if conflicting inferences may be

drawn from a deposition and from an affidavit filed by the same party in

opposition to a motion for summary judgment, a fact issue is presented”).

      The District also argues that it retained governmental immunity under the

emergency exception because its driver’s actions were not taken with conscious

indifference or reckless disregard for the safety of others. Section 101.055 provides

that “in the absence of” a governing law or ordinance, immunity is not waived “if

the governmental employee’s action is not taken with conscious indifference or

reckless disregard for the safety of others.” TEX. CIV. PRAC. & REM. CODE

§ 101.055(2). Because the “conscious indifference and reckless disregard”



                                         12
provision applies only in the absence of governing laws and because we have

identified laws applicable to the situation presented by this appeal, we do not

consider whether Kohn was acting with conscious indifference or reckless

disregard. See id.

      Together with the inference that the District’s policy required the use of both

lights and siren, the evidence presents a question of fact as to whether Kohn’s

actions complied with the laws and ordinances applicable to emergency action. See

id. Because the evidence presented a question of fact regarding jurisdiction, the

trial court was required to deny the plea to the extent it was based on the

emergency exception. See Miranda, 133 S.W.3d at 227–28. We hold that the trial

court properly denied the District’s plea to the jurisdiction on the grounds of the

emergency exception.

II.   Official immunity

      The District also argues that the trial court erred by denying its plea to the

jurisdiction because the doctrine of official immunity applies to the ambulance

driver. When a governmental unit’s liability is based on respondeat superior and

the employee would be entitled to official immunity, the doctrine of official

immunity operates as an exception to the Tort Claims Act’s waiver of immunity.

See TEX. CIV. PRAC. & REM. CODE § 101.021; DeWitt v. Harris Cnty., 904 S.W.2d
650, 653–54 (Tex. 1995).



                                         13
      Hanley argues, in part, that this issue is waived because the District raises

arguments on appeal that were not presented to the trial court in support of its plea

to the jurisdiction. However, the Supreme Court has held that immunity from suit

implicates subject-matter jurisdiction and may be raised for the first time on

appeal. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 95 (Tex. 2012). In addition,

the District’s second amended plea to the jurisdiction did argue that immunity was

retained under the doctrine of official immunity. Therefore, we consider the merits

of the District’s official immunity argument. See id.

      “Official immunity is based on sound public policy that encourages public

officers to perform their discretionary duties without fear of personal liability for

negligent or improper performance.” Ramos v. Tex. Dep’t of Pub. Safety, 35
S.W.3d 723, 726 (Tex. App.—Houston [1st Dist.] 2000, pet. denied). “If the

employee is protected from liability by official immunity, the employee is not

personally liable to the claimant . . . .” DeWitt, 904 S.W.2d at 653. Under the Tort

Claims Act, a governmental unit may only be liable to a claimant when “the

[negligent] employee would be personally liable to the claimant.” TEX. CIV. PRAC.

& REM. CODE § 101.021(1)(B). Therefore when an employee is entitled to official

immunity, the government retains its sovereign immunity as well. See DeWitt, 904
S.W.2d at 653.




                                         14
      “A governmental employee is entitled to official immunity: (1) for the

performance of discretionary duties; (2) within the scope of the employee’s

authority; (3) provided the employee acts in good faith.” Univ. of Houston v. Clark,

38 S.W.3d 578, 580 (Tex. 2000). Official immunity is an affirmative defense.

Wadewitz v. Montgomery, 951 S.W.2d 464, 465 (Tex. 1997); City of Lancaster v.

Chambers, 883 S.W.2d 650, 653 (Tex. 1994). Therefore, the defendant bears the

burden of establishing all the elements of official immunity. Chambers, 883
S.W.2d at 653. If it does, then the burden shifts to the plaintiff to rebut the

evidence with proof of the defendant’s bad faith. Tex. Dep’t of Pub. Safety v.

Rodriguez, 344 S.W.3d 483, 488–89 (Tex. App.—Houston [1st Dist.] 2011, no

pet.). But if “the government official does not prove each element of official

immunity, the burden never shifts to the plaintiff to come forward with

controverting evidence.” Id.

      The first prong asks whether the employee was performing discretionary

duties. See Clark, 38 S.W.3d at 580. “Actions that involve personal deliberation,

decision, and judgment are discretionary; actions that require obedience to orders

or the performance of a duty to which the actor has no choice, are ministerial.”

Junemann v. Harris Cnty., 84 S.W.3d 689, 693 (Tex. App.—Houston [1st Dist.]

2002, pet. denied) (citing Chambers, 883 S.W.2d at 653). Operation of an

ambulance in response to an emergency situation has been held to be a



                                        15
discretionary function as a matter of law. See City of Houston v. Flaniken, 108
S.W.3d 555, 557 (Tex. App.—Houston [14th Dist.] 2003, no pet.); Rivas v. City of

Houston, 17 S.W.3d 23, 29 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).

Similarly, this court has held that a police officer was performing a discretionary

act when driving a patrol car and responding to an emergency situation because he

“relied on his professional experience and expertise in judging the traffic, weather

conditions, and alternative routes to determine the safest and most expedient way

to reach his destination.” City of Houston v. Hatton, No. 01-11-01068-CV, 2012
WL 3528003, at *3 (Tex. App.—Houston [1st Dist.] Aug. 16, 2012, pet. denied)

(mem. op.).

      The second prong asks whether the employee’s actions were within the

scope of his authority. See Clark, 38 S.W.3d at 580. “An official acts within the

scope of his authority if he is discharging the duties generally assigned to him.”

Junemann, 84 S.W.3d at 693. In his affidavit, Kohn averred that he was trained in

both emergency medical service and in the operation of an emergency vehicle. He

stated that he and his passenger were dispatched in response to a call about an

unconscious and nonresponsive woman and that he drove the ambulance. This

evidence was not controverted by Hanley and is conclusive proof that Kohn was

acting within the scope of his authority. In addition, in our discussion of the

emergency exception, we explained that the evidence was conclusive that Kohn



                                        16
was responding to an emergency call at the time of the accident. Because Kohn

was operating an ambulance in response to an emergency situation, we conclude

that he was engaging in a discretionary function. See Hatton, 2012 WL 3528003, at

*3; Flaniken, 108 S.W.3d at 557; Rivas, 17 S.W.3d at 29. We hold that the first

two prongs of the test for official immunity are satisfied.

      The third prong of the official immunity test asks whether the employee was

acting in good faith. See Clark, 38 S.W.3d at 580. “The final prong of official

immunity requires the government official to demonstrate that his acts were within

the realm of what a reasonably prudent government official could have believed

was appropriate at the time in question.” Junemann, 84 S.W.3d at 693; accord

Rodriguez, 344 S.W.3d at 491. “The standard of good faith as an element of

official immunity is not a test of carelessness or negligence, or a measure of an

official’s motivation.” Ballantyne v. Champion Builders, Inc., 144 S.W.3d 417,

426 (Tex. 2004) (citing Wadewitz, 951 S.W.2d at 467 n.1). This test of good faith

does not inquire into “what a reasonable person would have done,” but into “what a

reasonable [person] could have believed.” Id.

      Good faith balances the need to which the governmental employee was

responding with the risks of his course of action, based on his perception of the

facts at the time of the event. See Wadewitz, 951 S.W.2d at 467; Hatton, 2012 WL
3528003, at *4. In assessing the need prong of this balancing test, we consider the



                                          17
seriousness of the accident to which the employee was responding, whether his

immediate presence was necessary to prevent injury or loss of life, and what

alternative courses of action, if any, were available to achieve a comparable result.

See Wadewitz, 951 S.W.2d at 467. In assessing the risk prong of this balancing test,

we consider the nature and severity of harm that the employee’s actions could

cause (including possible harm to bystanders and the possibility that an accident

would prevent the employee from reaching the scene of the accident), the

likelihood that any harm would occur, and whether any risk of harm would be clear

to a reasonably prudent employee. Id.

      The evidence conclusively established that the ambulance was responding to

an emergency situation. The District’s evidence shows that the employees were

responding to a serious need and their presence was immediately necessary. With

respect to risks, in his affidavit Kohn expressly stated that he “proceeded in good

faith, attempting . . . to give due regard to safety [while] . . . weighing the risks of

any extra speed or of going through traffic control devices against undue delay in

getting to . . . the woman we were dispatched to help.” He specifically

acknowledged the potential risk that involvement in an accident could delay

getting care to the unconscious woman. He averred, “I was aware of the danger in

entering an intersection against a light, and attempted to make sure the intersection

was clear as the ambulance began to enter the intersection.” He said that he saw no



                                          18
cars approaching on the cross-street until he entered the intersection. He also stated

that Hanley’s car did not appear to be stopping or slowing “despite the operating

overhead lights and siren.”

      Like Kohn’s affidavit, other evidence provided by the District presumed the

use of both overhead lights and siren. For example, in his affidavit, EMS Director

Frankovich averred:

      There is an added danger in going through an intersection against a
      red light. The emergency lights and siren of the ambulance, and the
      obligation of other drivers to yield to an emergency vehicle, are tools
      available to the ambulance driver.

      ....

      There is nothing reflected in [the attached exhibits] suggesting that
      Nathan Kohn acted with conscious indifference or reckless disregard
      of the safety of others at the time of the accident in question. . . .

      The lights and siren appear to have been used as required. These
      efforts are consistent with due regard for the safety of others.

      Under the District’s version of the facts—including the use of the emergency

siren—the risk of harm to the public may have been justified by the need to

respond to the emergency. But as we have explained, because our standard of

review requires us to take as true all evidence favorable to Hanley and indulge

reasonable inferences in her favor, for the purposes of the good-faith element of

the official immunity test, we cannot presume that the siren was engaged at the

time of the accident. See Rodriguez, 344 S.W.3d at 497. Instead we must take as



                                         19
true Hanley’s statement that she “did not hear sirens” and the resulting reasonable

inference that there was no siren to be heard. Rather than determine whether a

reasonably prudent ambulance driver could have believed that it was appropriate

for an ambulance responding to an emergency to enter an intersection against a red

light while using lights and a siren, we must determine whether a reasonably

prudent ambulance driver could have believed that it was appropriate to do so

when his visibility at the intersection was indisputably obstructed and the siren was

not engaged.

      A similar situation was presented in City of El Paso v. Higginbotham, 993
S.W.2d 819 (Tex. App.—El Paso 1999, no pet.), an appeal from the trial court’s

denial of summary judgment on the issue of immunity. While transporting Hobart

Higginbotham to a hospital, an ambulance collided with another vehicle in an

intersection. Higginbotham, 993 S.W.2d at 821. Higginbotham, his relatives (who

had followed the ambulance in personal vehicles), and the man whose vehicle

collided with the ambulance all brought suit for injuries associated with the

accident. Id. at 821–22. In examining the good-faith prong of the official immunity

test, the court of appeals explained that the summary-judgment evidence presented

a question of fact as to whether the light was red or green and whether the

ambulance had its siren on at the time of the collision. Id. at 825. Because the

appeal was “a review from the denial of summary judgment,” the court of appeals



                                         20
considered as true the factual assertions that favored the nonmovant. Id. at 825.

The court of appeals held that that the appellants “produced no evidence which

supports the conclusion that a reasonably prudent EMT . . . might have believed

that running a red light without engaging the emergency siren was justified in light

of a clear risk of harm to the public.” Id. at 826.

      As in Higginbotham, the District produced no evidence in this case which

supports the conclusion that a reasonably prudent ambulance driver could have

believed that entering an intersection against a red light with limited visibility as to

the cross-street and without engaging the emergency siren was justified in light of

clear risk of harm to the public. As such, we conclude that the District did not

prove the third element of official immunity. See Clark, 38 S.W.3d at 580.

Therefore, the burden never shifted to Hanley to come forward with controverting

evidence to rebut the driver’s good faith. See Rodriguez, 344 S.W.3d at 488–89.

Accordingly, we hold that the trial court did not err by denying the plea to the

jurisdiction as to the District’s claim of official immunity.




                                           21
                                       Conclusion

         We overrule both of the District’s issues, and we affirm the order of the trial

court.




                                                 Michael Massengale
                                                 Justice

Panel consists of Justices Massengale, Brown, and Huddle.




                                            22